ORDER
LEON KNIGHT of JERSEY CITY, who was admitted to the bar of this State in 1986, having represented to the Court that he would deliver the sum of $4,000 to the Office of Attorney Ethics in satisfaction of an award made on May 26,1992, by the District VI Fee Arbitration Committee within two weeks after the December 1, 1992, return date of the Order to Show Cause in this matter, and the Office of Attorney Ethics having informed the Court that no payment has been made by respondent, and good cause appearing;
It is ORDERED that LEON KNIGHT is hereby suspended from the practice of law, effective immediately and until the further Order of the Court; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys.